UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 30, 2011 First PacTrust Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland 000-49806 04-3639825 (State orOther Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 610 Bay Boulevard, Chula Vista, California (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (619) 691-1519 Not Applicable Former Name or Former Address, if Changed Since Last Report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: xWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On August 31, 2011, First PacTrust Bancorp, Inc. (the “Company”) and Beach Business Bank (“Beach”) announced that they had entered a definitive agreement, dated as of August 30, 2011, pursuant to which Beach will merge with and into a wholly owned subsidiary of the Company.A copy of the press release is attached hereto as Exhibit 99.1.In addition, the Company will be providing supplemental information regarding the proposed transaction in connection with a presentation to analysts and investors.The slides to be used in connection with this analyst and investor presentation are attached hereto as Exhibit 99.2. Item 9.01. Financial Statements and Exhibits. (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits. Exhibit Number Description Press Release of First PacTrust Bancorp, Inc., dated August 31, 2011 Investor Presentation, dated August 31, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. First PacTrust Bancorp, Inc. Date: August 31, 2011 By: /s/ James P. Sheehy James P. Sheehy Executive Vice President - Secretary EXHIBIT INDEX Exhibit Number Description Press Release of First PacTrust Bancorp, Inc., dated August 31, 2011 Investor Presentation, dated August 31, 2011
